Exhibit 10.2

 

MANNATECH, INCORPORATED

 

1998 RESTATED AND AMENDED INCENTIVE STOCK OPTION PLAN

 

Effective August 7, 2003

 

1. Purpose of the Plan. The purposes of the 1998 Incentive Stock Option Plan are
to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to the Employees of the Company
and to promote the success of the Company’s business.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Board” shall mean the Committee, if one has been appointed, or the Board of
Directors of the Company, if no Committee is appointed.

 

(b) “Code” shall mean the Internal Revenue Code of 1986.

 

(c) “Common Stock” shall mean the Common Stock of the Company.

 

(d) “Company” shall mean Mannatech, Incorporated, a Texas corporation.

 

(e) “Committee” shall mean the Committee appointed by the Board in accordance
with paragraph (a) of Section 4 of the Plan, if one is appointed.

 

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of sick leave, military
leave, or any other leave of absence approved by the Board; provided that such
leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

 

(g) “Employee” shall mean any person, including officers and directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
director’s fee by the Company shall not be sufficient to constitute “employment”
by the Company.

 

(h) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(i) “Non-Employee Director” shall mean a Non-Employee Director as defined in
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), promulgated under SEC Release 34-37260 (May 31, 1996), as such Rule may
be amended from time to time.

 

(j) “Option” shall mean a stock option granted pursuant to the Plan.

 

(k) “Optioned Stock” shall mean the Common Stock subject to an Option.

 

(l) “Optionee” shall mean an Employee who receives an Option.

 

(m) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 425(e) of the Code.

 

(n) “Plan” shall mean this 1998 Incentive Stock Option Plan, as amended.

 

(o) “Stock Option Agreement” shall mean an Incentive Stock Option Agreement,
pursuant to which Options are granted under the Plan, the form of which is
attached hereto as Exhibit A.

 

(p) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.

 

(q) “Subsidiary” shall mean a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 425(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of shares which may be optioned and sold
under the Plan is 1,000,000 shares of Common Stock. The Shares may be
authorized, but unissued, or reacquired Common Stock.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan.

 

1



--------------------------------------------------------------------------------

4. Administration of the Plan.

 

(a) Procedure. The Plan shall be administered by the Board of the Company or the
Board may appoint a Committee consisting of not less than two members of the
Board of Directors to administer the Plan on behalf of the Board, subject to
such terms and conditions as the Board may prescribe. To the extent that the
Board appoints a Committee to administer the Plan, each member of the Board of
Directors who is selected to serve on the Committee shall be a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934 and an “outside director” within the meaning of the regulations adopted
under Section 162(m) of the Code. Once appointed, the Committee shall continue
to serve until otherwise directed by the Board. From time to time, the Board may
increase the size of the Committee and appoint new members in substitution
therefore, fill vacancies caused, or remove all members of the Committee and
thereafter directly administer the Plan.

 

(b) Powers of the Board. Subject to the provisions of the Plan, the Board shall
have the authority, in its discretion: (i) to grant Incentive Stock Options, in
accordance with Section 422 of the Code; (ii) to determine, upon review of
relevant information and in accordance with Section 8(b) of the Plan, the fair
market value of the Common Stock; (iii) to determine the exercise price per
share of Options to be granted, which exercise price shall be determined in
accordance with Section 8(a) of the Plan; (iv) to determine the Employees to
whom, and the time or times at which, Options shall be granted and the number of
shares to be represented by each Option; (v) to interpret the Plan; (vi) to
prescribe, amend and rescind rules and regulations relating to the Plan; (vii)
to determine the terms and provisions of each Option granted (which need not be
identical) and, with the consent of the holder thereof, modify or amend each
Option; (viii) to accelerate or defer (with the consent of the Optionee) the
exercise date of any Option, consistent with the provisions of Section 5 of the
Plan; (ix) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option previously granted by
the Board; and (x) to administer and interpret the option agreement; (xi) to
make determinations as to whether a bona fide leave shall be deemed to continue,
to the extent that applicable law does not require that it be deemed to
continue; and (xii) to make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

(c) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan.

 

5. Eligibility.

 

(a) Incentive Stock Options may be granted only to Employees. An Employee who
has been granted an Option may, if such Employee is otherwise eligible, be
granted an additional Option or Options.

 

(b) The Plan shall not confer upon any Optionee any right with respect to
continuation of employment with the Company nor shall it interfere in any way
with Optionee’s right or the Company’s right to terminate Optionee’s employment
at any time.

 

(c) No individual may receive Options under this Plan during any calendar year
for more than 250,000 shares of the Company’s stock.

 

6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company as
described in Section 17 of the Plan. It shall continue in effect for a term of
ten (10) years unless sooner terminated under Section 13 of the Plan.

 

7. Term of Option. Each Option shall terminate and is no longer exercisable
after 5:00 p.m. on the day immediately preceding the ten (10) year anniversary
of the date of its grant, except if terminated earlier as provided in the Stock
Option Agreement. However, in the case of an Option granted to an Optionee who,
at the time the Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Option shall be five (5) years from the date of
grant thereof or such shorter time as may be provided in the Stock Option
Agreement.

 

8. Exercise Price and Consideration.

 

(a) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Board, but
shall be subject to the following:

 

(1) In the case of an Incentive Stock Option granted to an Employee who, at the
time of the grant of such Incentive Stock Option, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price shall be no
less than 110% of the fair market value per Share on the date of grant.

 

2



--------------------------------------------------------------------------------

(2) In the case of an Incentive Stock Option granted to any other Employee, the
per Share exercise price shall be no less than 100% of the fair market value per
Share on the date of grant.

 

(b) The fair market value per Share shall be determined as follows: (i) if the
Common Stock is listed on a national securities exchange, the closing sale price
per share on the principal exchange on which the Common Stock is listed as
reported by such exchange, (ii) if the Common Stock is quoted in the National
Market System, the closing sale price per share as reported by NASDAQ, (iii) if
the Common Stock is traded in the over-the-counter market but not quoted in the
National Market System, the average of the closing bid and asked quotations per
share as reported by NASDAQ, or any other nationally accepted reporting medium
if NASDAQ quotations shall be unavailable, or (iv) if none of the foregoing
applies, the fair market value of the Common Stock will be the fair value of the
Common Stock as reasonably determined in the good faith judgment of the Board.

 

(c) An option may be exercised, in whole or in part, to the extent exercisable,
by giving written notice prior to its expiration to the Chief Financial Officer
of the Company in the form specified by the Committee, accompanied by payment of
the option price. In addition to the option price the Optionee will be required
to include payment of all federal, state, local or other income, excise or
employment taxes subject to withholding (if any) by the Company, a parent or
subsidiary as a result of the exercise of this option (collectively, the
“Exercise Price”) for the total number of shares specified for purchase. The
Exercise Price payment shall be payable in full by cash or check. Alternatively,
in the sole discretion of the Committee and upon such terms as the Committee
shall approve, the option may provide that the Exercise Price may be paid by:

 

(1) Cashless Exercise. During any period for which the shares are publicly
traded (i.e., the shares are listed on any established stock exchange or a
national market system, including without limitation the NASDAQ National Market,
or if the shares are quoted on the NASDAQ System (but not on the NASDAQ National
Market) or any similar system whereby the stock is regularly quoted by a
recognized securities dealer but closing sale prices are not reported), by a
copy of instructions to a broker directing such broker to sell the shares for
which this option is exercised, and to remit to the Company the aggregate
Exercise Price of such option (“Cashless Exercise”); provided, however, a
Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company, a parent or subsidiary in violation of section 402(a)
of the Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange
Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited;

 

(2) (unless prohibited by the Committee) certificates representing shares of
Common Stock of the Company, which will be valued by the Company at the closing
fair market price per share of the Company’s Common Stock on the date of
exercise of such certificates to the Company, accompanied by an assignment of
the stock to the Company, provided that such shares have been held and owned by
the Optionee for at least six (6) prior months; or

 

(3) (unless prohibited by the Committee) any combination of cash and Common
Stock of the Company valued and subject to the restrictions as provided in
clause (2). Any assignment of stock shall be in a form and substance
satisfactory to the Secretary of the Company, including guarantees of
signature(s) and payment of all transfer taxes if the Secretary deems such
guarantees necessary or desirable.

 

(d) Under Section 422(d) of the Code, to the extent that the aggregate fair
market value of stock with respect to which incentive stock options are
exercisable for the first time by the undersigned during any calendar year
(under all incentive stock option plans of the Company, a parent or
subsidiaries) exceeds $100,000.00, such options shall be treated as options
which are not incentive stock options, but shall be exercisable by their terms.
Where more than one option that has been designated as an incentive stock
option, the determination of which options are to be treated as incentive stock
options shall be based on the order in which such options were granted. If the
$100,000 annual limitation is first exceeded as the result of the option covered
by this agreement, upon each exercise of this option, that fraction of shares of
Common Stock covered by such exercise, equal to (i) the amount by which the
grant of this option causes the $100,000 annual limitation to be exceeded,
divided by (ii) the aggregate fair market value of this option, determined as
provided above, shall be treated as shares acquired upon exercise of options
which are not incentive stock options, and the balance shall be treated as
shares acquired upon exercise of an incentive stock option.

 

9. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Board, including performance criteria with respect to the
Company and/or the Optionee, and as shall be permissible under the terms of the
Plan.

 

3



--------------------------------------------------------------------------------

An Option may not be exercised for a fraction of a Share.

 

An Option may be exercised in whole or in part prior to its expiration at the
time or times specified in the vesting schedule contained in the Stock Option
Agreement. An Option shall be deemed to be exercised, in whole or in part, when
written notice of such exercise has been given to the Chief Financial Officer of
the Company prior to its expiration, in accordance with the terms of the Option,
by the person entitled to exercise the Option, and full payment (including any
applicable withholding amounts) for the Shares with respect to which the Option
is exercised has been received by the Company. Full payment, as authorized by
the Board, may consist of a consideration and method of payment allowable under
Section 8(c) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of the duly authorized transfer agent of
the Company) of the stock certificate evidencing such Shares, no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of the Plan. Prior to the time of issuance, the Company shall satisfy
its employment tax and other tax withholding obligations by requiring the
Optionee to pay the amount of withholding tax, if any, that must be paid under
federal, state and local law due to the exercise of the Option, subject to such
restrictions or procedures as the Company deems necessary to satisfy Rule 16b-3
of the Exchange Act. The payment of such withholding tax may be by certified or
official bank check or by the delivery of a number of shares of Common Stock
(plus cash if necessary) having a fair market value equal to the amount of such
withholding tax.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) Termination of Status as an Employee. If any Employee ceases to serve as an
Employee, such Employee may, but only within thirty (30) days (or such other
period of time not exceeding three (3) months as is determined by the Board at
the time of grant of the Option) after the date such person ceases to be an
Employee, exercise his or her Option to the extent that such person was entitled
to exercise it at the date of such termination. To the extent that such Employee
was not entitled to exercise the Option at the date of such termination, or if
such Employee does not exercise such Option (which such person was entitled to
exercise) within the time specified herein, the Option shall terminate.

 

An Employee who is employed by an employer that is a subsidiary of the Company,
will be considered to have terminated Employee status in the event that the
employer ceases to be a subsidiary of the Company.

 

Service shall be deemed to continue while Employee is on a bona fide leave of
absence, to the extent required by applicable law. To the extent applicable law
does not require such a leave to be deemed to continue while on a bona fide
leave of absence, such bona fide leave of absence shall be deemed to continue
if, and only if, expressly provided in writing by the Committee or a duly
authorized officer of the Company, parent or subsidiary for whom Employee
provides services.

 

Outstanding options that are not exercisable at the time of termination of
service for any reason shall expire at the close of business on the date of such
termination.

 

(c) Disability of Optionee. Notwithstanding the provisions of Section 9(b)
above, in the event an Employee is unable to continue his or her employment
relationship with the Company as a result of such Employee’s total and permanent
disability (as defined in Section 22(e)(3) of the Code), such Employee may, but
only within six (6) months (or such other period of time not exceeding twelve
(12) months as is determined by the Board at the time of grant of the Option)
from the date of termination, exercise his or her Option to the extent such
person was entitled to exercise it at the date of such termination. To the
extent that the Employee was not entitled to exercise the Option at the date of
termination, or if such Employee does not exercise such Option (which such
person was entitled to exercise) within the time specified herein, the Option
shall terminate.

 

(d) Death of Optionee. In the event of the death of an Optionee:

 

(1) during the term of the Option who is at the time of his or her death an
Employee and who shall have been in Continuous Status as an Employee since the
date of grant of the Option, the Option may be exercised, at any time within six
(6) months following the date of death, by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent of the right to exercise that would have accrued had the
Optionee continued living and remained in Continuous Status as an Employee six
(6) months after the date of death; or

 

4



--------------------------------------------------------------------------------

(2) within thirty (30) days (or such other period of time not exceeding three
(3) months as is determined by the Board at the time of grant of the Option)
after the termination of Continuous Status as an Employee, the Option may be
exercised, at any time within six (6) months following the date of death, by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent of the right to exercise that
had accrued at the date of termination.

 

10. Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

 

11. Adjustments Upon Changes in Capitalization or Merger. Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each outstanding Option, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options have yet been granted or which have been returned to the Plan
upon cancellation or expiration of any Option, as well as the price per share of
Common Stock covered by each such outstanding Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of Common Stock, recapitalization, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.

 

In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board. The Board may, in the exercise
of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each Optionee the right to
exercise his or her Option as to all or any part of the Optioned Stock,
including Shares as to which the Option would not otherwise be exercisable. In
the event of the proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, the
Option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the Optionee shall have the right to
exercise the Option as to all of the Optioned Stock, including Shares as to
which the Option would not otherwise be exercisable. In the event of any
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be a similar
transaction or circumstance, where the Company is not the surviving entity, if
this option is cancelled without substitution of a successor option or payment
of alternative consideration that the Committee determines in good faith to be
equitable under the circumstances, Optionee shall have the right, exercisable
during the later of the ten-day period ending on the fifth day prior to such
transaction or ten days after the Committee provides Optionee with a notice of
cancellation, to exercise this option in whole or in part without regard to any
installment exercise provisions in the Stock Option Agreement.

 

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Board makes the determination granting such
Option. Notice of the determination shall be given to each Employee to whom an
Option is so granted within a reasonable time after the date of such grant.

 

13. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that,
the following revisions or amendments shall require approval of the shareholders
of the Company in the manner described in Section 17 of the Plan:

 

(1) an increase in the number of Shares subject to the Plan above 1,000,000
Shares, other than in connection with an adjustment under Section 11 of the
Plan;

 

(2) any change in the designation of the class of employees eligible to be
granted options; or

 

(3) if the Company has a class of equity security registered under Section 12 of
the Exchange Act at the time of such revision or amendment, any material
amendment under the Plan.

 

(b) Shareholder Approval. If any amendment requiring shareholder approval under
Section 13(a) of the Plan is made subsequent to the first registration of any
class of equity security by the Company under Section 12 of the Exchange Act,
such shareholder approval shall be solicited as described in Section 17 of the
Plan.

 

5



--------------------------------------------------------------------------------

(c) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if the Plan had not been amended or terminated, unless
mutually agreed otherwise between the Optionee and the Board, which agreement
must be in writing and signed by the Optionee and the Company.

 

14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
applicable state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

 

The Company may, but shall not be obligated to, register or qualify the sale of
shares under the Securities Act of 1933 or any other applicable law. The Company
shall not be obligated to take any affirmative action in order to cause the sale
of shares under this agreement to comply with any law.

 

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

16. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 

17. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve months before or after the date
the Plan is adopted. If such shareholder approval is obtained at a duly held
shareholders meeting, it may be obtained by the affirmative vote of the holders
of a majority of the outstanding shares of the Company, such holders being
present or represented and entitled to vote thereon.

 

18. Information to Optionees. The Company shall provide to each Optionee, during
the period for which such Optionee has one or more Options outstanding, copies
of all annual reports and other information which are provided to all
shareholders of the Company. The Company shall not be required to provide such
information if the issuance of Options under the Plan is limited to key
employees whose duties in connection with the Company assure their access to
equivalent information.

 

19. CHOICE OF LAW. THE CORPORATE LAW OF THE STATE OF TEXAS WILL GOVERN ALL
QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS SHAREHOLDERS.
ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS PLAN AND THE INSTRUMENTS EVIDENCING OPTIONS WILL BE GOVERNED BY THE
INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF TEXAS.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan effective as of the 7th day of August, 2003.

 

MANNATECH, INCORPORATED

By:

 

/s/    Sam Caster

   

--------------------------------------------------------------------------------

Name:

 

Sam Caster

--------------------------------------------------------------------------------

Title:

 

Chairman and CEO

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Incentive Stock Option Agreement

 

MANNATECH, INCORPORATED

 

INCENTIVE STOCK OPTION AGREEMENT

 

Mannatech, Incorporated, a Texas corporation (the “Company”) has granted to (1)
(the “Optionee”), an option to purchase a total of (2) shares of Common Stock
(the “Option”), at the price determined as provided herein, and in all respects
subject to the terms, definitions and provisions of the Mannatech, Incorporated
1998 Restated and Amended Incentive Stock Option Plan, as such may be amended
from time to time (the “Plan”) adopted by the Company which is incorporated
herein by reference. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Plan.

 

1. Nature of the Option. This Option is intended to qualify as an Incentive
Stock Option as defined in Section 422 of the Code.

 

2. Exercise Price. The exercise price is $ (3) for each share of Common Stock,
which price is not less than the fair market value per share of the Common Stock
on the Date of Grant (the “Exercise Price”).

 

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 9 of the Plan as follows:

 

(a) Right to Exercise.

 

(1) The Option granted hereunder shall not be exercisable in any part until the
first anniversary of the Date of Grant (as hereinafter set forth). The Option
shall be exercisable as to (4) (        ) of the total shares covered by such
Option as of the first anniversary of the Date of Grant. The right to exercise
with respect to an additional (4) (        ) of the total shares subject to the
Option shall accrue on each of the (5), (5), (5) and (5) anniversaries of the
Date of Grant and shall be cumulative. Notwithstanding the foregoing, in the
event of (A) a proposed sale of substantially all of the Common Stock of the
Company, (B) a proposed sale of substantially all of the assets of the Company,
(C) a proposed merger in which the Company is not to be the surviving
corporation (other than with a subsidiary of the Company) or (D) any other
proposed extraordinary corporate transaction which, in the judgment of the
Board, might deprive the Optionee of the full value of the Option granted
hereunder, the Company shall forward written notification of such transaction to
the Optionee, and the Optionee shall have thirty (30) days in which to exercise
all or any portion of the Option herein granted, including any portion of the
Option which has not yet vested as of such date (to the extent such Option has
not been previously exercised), pursuant to the procedure set forth below. Upon
the conclusion of such thirty-day period, unless otherwise determined by the
Board, all rights of the Optionee hereunder shall terminate. Any exercise of the
Option by the Optionee shall be effective immediately prior to the occurrence of
the transaction giving rise to the right to exercise the Option and, to the
extent such transaction does not occur, the exercise shall be deemed rescinded
and the Optionee shall again only be entitled to exercise the Option according
to the vesting schedule set forth above.

 

(2) This Option may not be exercised for a fraction of a share.

 

(3) In the event of the Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 7, 8 and 9
below.

 

(b) Method of Exercise. This Option shall be exercisable by written notice to
the Company which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised, and such other
representations and agreements as to the holder’s investment intent with respect
to such shares of Common Stock as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by mail to the Chief Financial Officer of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed
and the payment of withholding tax, if any, has been made in compliance with the
terms of the Plan. Assuming such compliance, the Shares shall be considered
transferred to the Optionee on the date determined pursuant to the provisions of
the Plan.



--------------------------------------------------------------------------------

4. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company a Letter Agreement in the form attached hereto as Exhibit A and such
Optionee’s spouse shall execute the consent at the end of such Letter Agreement.

 

5. Method of Payment. Payment of the exercise price shall be by:

 

(a) cash;

 

(b) certified or official bank check; or

 

(c) surrender of other Shares of Common Stock of the Company of a value equal to
the exercise price of the Shares as to which the Option is being exercised.

 

6. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the shareholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

7. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee, Optionee may, but only within (6) days after the date Optionee ceases
to be an employee of the Company, exercise this Option to the extent that
Optionee was entitled to exercise it at the date of such termination. To the
extent that Optionee was not entitled to exercise this Option at the date of
such termination, or if Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.

 

8. Disability of Optionee. Notwithstanding the provisions of Section? above, if
Optionee is unable to continue his or her employment with the Company as a
result of his or her total and permanent disability (as defined in Section 22(e)
(3) of the Code), Optionee may, within (7) months from the date of termination
of employment, exercise his or her Option to the extent Optionee was entitled to
exercise it at the date of such termination. To the extent that Optionee was not
entitled to exercise the Option at the date of termination, or if Optionee does
not exercise such Option (which Optionee was entitled to exercise) within the
time specified herein, the Option shall terminate.

 

9. Death of Optionee. In the event of the death of Optionee:

 

(a) During the term of this Option and while an Employee of the Company and
having been in Continuous Status as an Employee since the Date of Grant of the
Option, the Option may be exercised, at any time within six (6) months following
the date of death, by Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that would have accrued had the Optionee continued living and
remained in Continuous Status as an Employee six (6) months after the date of
death; or

 

(b) within (8) days after the termination of Optionee’s Continuous Status as an
employee, the Option may be exercised, at any time within six (6) months
following the date of death, by Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent of the right to exercise that had accrued at the date of termination.

 

10. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by such Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

11. Term of Option. This Option may not be exercised more than ten (10) years
(five years if Optionee owns, immediately before this Option is granted, stock
representing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary) from the date of
grant of this Option, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.



--------------------------------------------------------------------------------

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, mailed by
certified mail (return receipt requested) or sent by overnight delivery service,
cable, telegram, facsimile transmission or telex to the parties at the following
addresses or at such other addresses as shall be specified by the parties by
like notice:

 

  (a) If to the Company:

600 S. Royal Lane

Suite 200

Coppell, TX 75019

Attn: Chief Financial Officer

 

  (b) if to the Optionee:

 

At the Optionee’s last known address as listed with the Company

 

Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the fourth calendar day after posting, in the case of
notice so given by overnight delivery service, on the date of actual delivery
and, in the case of notice so given by cable, telegram, facsimile transmission,
telex or personal delivery, on the date of actual transmission or, as the case
may be, personal delivery.

 

13. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under any applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.

 

14. Complete Agreement. This Agreement and the Plan embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

15. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, with the same effect
as if all parties had signed the same document. All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument.

 

16. CHOICE OF LAW. THE CORPORATE LAW OF THE STATE OF TEXAS WILL GOVERN ALL
QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS SHAREHOLDERS.
ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL LAW, AND NOT THE LAW OF
CONFLICTS, OF THE STATE OF TEXAS.

 

DATE OF GRANT: (9)

 

MANNATECH, INCORPORATED,

a Texas Corporation

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Optionee acknowledges receipt of a copy of the Plan, a copy of which is annexed
hereto, and represents that Optionee is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions set forth in the Plan and in this Incentive Stock Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Plan.

 

Dated:                             

 

 

--------------------------------------------------------------------------------

Optionee



--------------------------------------------------------------------------------

KEY FOR NUMBERED

 

BLANKS IN INCENTIVE STOCK OPTION AGREEMENT

 

OF MANNATECH, INCORPORATED

 

1. Name of person to whom Option is granted.

 

2. Number of shares of Common Stock for which Option is granted.

 

3. Per share exercise price for the shares to be issued pursuant to exercise of
an option, determined by the Board of Directors or an option plan committee in
accordance with Section 8 of the Plan.

 

4. Vesting period for option: Three years: one-third ( 1/3); Four years:
one-fourth ( 1/4); Five years: one-fifth ( 1/5).

 

5. Three year vesting: second and third Four year vesting: second, third and
fourth Five year vesting: second, third, fourth and fifth

 

6. 30 days unless the Board designates a greater amount of time (not to exceed 3
months) at the time of grant of the Option (Section 9(b) of the Plan).

 

7. Six months unless the Board designates a greater amount of time (not to
exceed 12 months) at the time of grant of the Option (Section 9(c) of the Plan).

 

8. 30 days unless the Board designates a greater amount of time (not to exceed 3
months) at the time of grant of the Option (Section 9(d)(ii) of the Plan).

 

9. Date on which the Board authorized the grant of the Option.